DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 27, 2022 has been entered.
 
Response to Amendment
This Office Action is in response to applicant’s communication filed July 27, 2022 in response to PTO Office Action mailed April 27, 2022. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 11 and 15 have been amended. Claims 1-10, 17-18 and 20 have been canceled. Claims 21-33 have been added. As a result, claims 11-16, 19 and 21-33 remain pending in this application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 8, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The NPL reference cited was not provided by the Applicant and therefore the NPL document was not considered by the Examiner.


Allowable Subject Matter
Claims 11-16, 19 and 21-33 are allowed over prior arts of record.
The following is an examiner’s statement of reasons for allowance:
As per claim 11 and  21, prior arts of record fail to teach or suggest generating a gated clock signal and generate a reset signal when the state restoration process concludes to cause the gated clock signal to cease oscillating.
As per claim 28, prior arts of record fail to teach or suggest a clock circuit including: a flip-flop including an output; a logic gate including an input coupled to the output of the flip-flop, wherein the logic gate also includes an output; and a multiplexer including a first input coupled to the output of the logic gate, wherein the multiplexer also includes an output coupled to the first, second, third, fourth, and fifth cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138